Citation Nr: 0534726	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an acoustic neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to July 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
postoperative residuals of an acoustic neuroma.

The Board remanded this claim in May 2005 because the veteran 
had submitted evidence directly to the Board and did not 
waive initial consideration of that evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2005).  The case has been returned to 
the Board for further appellate review. 


FINDING OF FACT

Competent evidence that an acoustic neuroma had its onset in 
service is not of record, to include manifestations of such 
to a compensable degree within one year following discharge 
from service.


CONCLUSION OF LAW

Postoperative residuals of an acoustic neuroma were not 
incurred in or aggravated by service and my not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2002 letter and by the discussions in 
the September 2002 rating decision, the November 2002 
statement of the case, and the January 2003, April 2003, and 
October 2005 supplemental statement of the case.  The Board 
will not go into whether the letter informed the veteran of 
the evidence necessary to substantiate his claim, as it is 
clear he has actual knowledge.  For example, he states that 
the acoustic neuroma had its onset in service.  That 
statement, if true, would substantiate his claim for service 
connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it 
would make reasonable efforts to help him get the evidence 
necessary to support his claim.  It was not clear in who bore 
what responsibility for obtaining evidence; however, the 
Board does not find that this failure has prejudiced the 
veteran.  Specifically, at the time the veteran submitted his 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, he provided a list of private physicians who had 
treated him for his claimed disabilities.  He also gave VA 
permission to obtain these records (which VA did).  Thus, the 
veteran is aware of VA's duty to assist him with obtaining 
private medical records.  VA has obtained the veteran's 
service medical records, and the veteran has not indicted 
that he has been treated by VA.  Thus, there are no known 
records held by a federal government agency that have not 
been obtained.  Because all identified records have been 
obtained and associated with the claims file, the Board finds 
that the veteran has not been prejudiced in VA's failure to 
specify who bore what responsibility in obtaining evidence.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  As laid out 
above, VA has obtained all identified evidence.  VA has also 
provided the veteran with both an examination and a medical 
opinion in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran was discharged from service in July 2000.  In 
November 2001, he was in a motor vehicle accident when he had 
a seizure while driving.  It was discovered that the veteran 
had an acoustic neuroma on the left side.  In May 2002, he 
underwent a left translabyrinthine craniectomy to have the 
acoustic neuroma removed.  The veteran has hearing loss in 
his left ear as a result.  He has submitted documentation 
that acoustic neuromas grow slowly over a period of years and 
asserts that the neuroma had its onset in service.  As 
evidence of such, he states that he showed symptoms 
associated with the neuroma while he was in service, such as 
left ear hearing loss and tooth pain, which are 
manifestations of the acoustic neuroma.  

The Board notes that service connection for epilepsy has been 
granted, and it is rated as 40 percent disabling.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for brain tumors may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As stated above, the veteran asserts that he exhibited 
symptoms in service associated with the acoustic neuroma, 
which is evidence that it had its onset while the veteran was 
in service.  The specific symptoms he states were indicative 
of the acoustic neuroma are hearing loss in his left ear and 
dental pain.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for postoperative residuals of an 
acoustic neuroma.  It is undisputed that an acoustic neuroma 
was found in November 2001 and removed in May 2002.  The 
issue before the Board is whether the acoustic neuroma had 
its onset in service to include manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service.  While the veteran has submitted 
documentation that acoustic neuromas grow slowly over a 
period of years, there is no competent evidence that the 
veteran's acoustic neuroma had its onset during his service, 
to include manifestations of such to a compensable degree 
within one year following the veteran's discharge from 
service.  In fact, there is evidence to the contrary.  

In December 2004, the Board sought a Veterans Health 
Administration medical opinion to determine the likelihood 
that the veteran's hearing loss and dental pain in service 
were symptoms associated with the acoustic neuroma.  In a 
January 2005 letter, a VA neurologist indicated he had 
reviewed the veteran's claims file, and he reported specific 
findings in the service medical records.  He noted the 
veteran had shown an "appreciable decrease in hearing acuity 
of his left ear while he was on active duty."  He also noted 
the veteran's complaints of dental pain in service and the 
two-year period following the veteran's discharge from 
service.  He stated that neurological examinations between 
2001 and 2002 by the veteran's neurologist and neurosurgeon 
did not show findings of injury to the trigeminal nerve, 
which could be indicative of an acoustic neuroma.  He 
concluded that while compression of the cranial nerves by an 
acoustic neuroma may cause atypical facial pain and hearing 
loss, there was no sufficient evidence to support a 
conclusion that an acoustic neuroma was incurred during, 
caused by, or aggravated by the veteran's service from March 
1996 to July 2000.  There is no reason for the Board to doubt 
the credibility of this opinion, particularly when there is 
no competent evidence to refute this medical opinion.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim in asserting that the acoustic 
neuroma had its onset while he was in service and has read 
through the documents he has submitted to substantiate that 
allegation.  He has submitted booklets entitled "Acoustic 
Neuroma," "A Glimpse of the Brain," and "A Discussion of 
Acoustic Neuromas" and submitted argument.  However, the 
veteran does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While these booklets substantiate that an acoustic 
neuroma takes years to grow, they do not address whether the 
veteran's acoustic neuroma was incurred in service or 
manifested in the one-year period following his discharge 
from service.  The veteran's assertions and the documents do 
not assist him in a finding that there is a relationship to 
service.

Following the January 2005 medical opinion, the veteran 
argued that based upon his reading of the VA neurologist's 
opinion, the neurologist did not have an understanding of his 
dental history and he asked that his case be reviewed by an 
otolaryngologist.  Since the reported findings in the January 
2005 letter report are sufficiently detailed with recorded 
history, clinical findings pertaining to the veteran's dental 
complaints, and pertinent diagnoses, and it is not shown that 
the neurologist failed to address the clinical significance 
of the veteran's dental complaints.  The Board finds that 
additional development by way of another examination would be 
redundant and unnecessary. 

The Board finds that the veteran's claim for service 
connection for postoperative residuals of an acoustic neuroma 
cannot be granted because there is no competent evidence of a 
nexus between the finding of the acoustic neuroma and the 
veteran's service, to include the one-year period following 
the veteran's discharge from service.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for postoperative residuals of an acoustic neuroma, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for postoperative residuals of an acoustic 
neuroma is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


